DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the requirement for information is acknowledged.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 includes a superfluous “n” in line 1.  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because it is overly long.  Correction is required.  See MPEP § 608.01(b).

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g). In this case, Applicant is incorporated by reference the documents which describe the preparation of catalysts which are understood to be essential to the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soil Acidity and Liming: Basic Information for Farmers and Gardeners (hereinafter “soil”) in view of  AU2014250680B2 (hereinafter “AU680”) in view of WO2013006912A1 (hereinafter “WO921”) and lpnar US Patent Number 4,026,476 and Pottgiesser US Patent Number 3,497,139. 
Soil describes restoring a contaminated site which has excessive acidity by spreading lime and fertilizer (page 9 penultimate line). Soil lacks the undertaking primary, secondary, and tertiary amendment with first and second catalyst. As noted above however, soil describes adding fertilizer.
Examiner notes that the AU680 and WO912 references share the same inventor of the instant application and describe production and use of products identical to the disclosed “first catalyst” and “second catalyst”. Further, AU680 describes the use of the first catalyst (i.e. product) for “land rehabilitation” (¶0103) and “such as a top soil augmenter, a nutrient store, a water retention mechanism for soil, a bio- fertilizer or the 
Since Soil describes the liming in addition to fertilizing, and the AU and WO references describe the catalysts as useful for fertilizing soil, it would have been obvious to one of ordinary skill at the time of filing or invention to have modified Soil to have included spreading the first and second catalysts over the site.  One would be motivated to make the combination to improve crop growth through the use of the fertilizer catalysts.
Examiner finds that the application of the catalysts of the WO and AU references would inherently achieve “biological energy generation points” as they are deposited on the ground.
Soil—as modified in view of the AU680 and WO912 references--fails to describe the primary, secondary, and tertiary amendments such that the catalysts are applied to construct biological energy generation points at 5, 20, and 75% of the site.

Ipnar describes spreading solid fertilizer on a site as the tractor pulls the spreader down the row, thus covering 5%, 20%,75% ( and ultimately 100%5) of the site. Since ‘680 describes the product is a liquid slurry fertilizer but lacks details of how it is applied, It would have been obvious to one of ordinary skill at the time of filing or invention to have applied the product of AU680 with the lpnar process thus covering 5%, 20%,75% of the site.

Pottgiesser describes spreading liquid slurry fertilizer on a site as the tractor pulls the spreader down the row, thus covering 5%, 20%,75% ( and ultimately 100%) of the site. 
Thus, simply treating a field having acidic soil with lime (as described by Soil) and fertilizing the field using known methods using the fertilizers described in Applicant’s previous work arrives the claimed invention.
Regarding claim 4: the preparation of the catalysts as claimed is understood to be described in Applicant’s previous work—namely AU680 and WO912. 
Regarding claim 5: Examiner finds that determination of particular amounts of first and second catalysts ( i.e. fertilizers) would be a routine mater of experimentation and design, based on soil characteristics. A skilled artisan would have achieved the claimed 400 kg/hectare and 5 I/hectare through routine experimentation.
With regards to claim 6: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application, they would inherently perform the same balancing.
With regards to claims 7-8: Examiner notes that Applicant discloses the third catalyst extremely broadly to include rainfall (¶0047). One of ordinary skill in the art would find exposing the site to rainfall to be an obvious expedient for growing plants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/887,128 (reference application) in view of Soil. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to a site having increased acidity alkalinity or sodic activity. Treating a site with increased acidity would have been an obvious modification in view of Soil because Soil teaches treating acidity to improve growing plants. Moreover, Examiner has made a double patenting rejection in the reference application due to a finding that the claims in the reference application are clearly anticipated by the claims in the instant application. Since both applications are filed on the same day, a double patenting in this application is proper as per MPEP 804 II B 2 (b)   .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672